UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 3, 2012 Tyson Foods, Inc. (Exact name of Registrant as specified in its charter) Delaware (State of incorporation or organization) 001-14704 (Commission File Number) 71-0225165 (IRS Employer Identification No.) 2200 Don Tyson Parkway, Springdale, AR 72762-6999 (479) 290-4000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Not applicable (Former name, former address and former fiscal year, if applicable) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On February 3, 2012, the annual meeting of shareholders of Tyson Foods, Inc. (the "Company") was held.Matters voted on by shareholders included (i) the election of directors of the Company's board, (ii) reapproval of the performance goals set forth in the Tyson Foods, Inc. 2000 Stock Incentive Plan, and (iii) ratification of the Company's selection of PricewaterhouseCoopers LLP ("PwC") as the Company's independent registered public accounting firm for the fiscal year ending September 29, 2012.The results of the shareholders' votes are reported below. (i) The following directors were elected by the indicated votes: Directors Votes For Votes Withheld Broker Non-Votes John Tyson Kathleen M. Bader Gaurdie E. Banister Jr. Jim Kever Kevin M. McNamara Brad T. Sauer Robert Thurber Barbara A. Tyson Albert C. Zapanta (ii) Reapproval of the performance goals set forth in the Tyson Foods, Inc. 2000 Stock Incentive Plan: Votes For Votes Against Votes Abstained Broker Non-Votes (iii) Ratification of the Company's selection of PwC: Votes For Votes Against Votes Abstained 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TYSON FOODS, INC. Date: February 7, 2012 By: /s/ R. Read Hudson Name: R. Read Hudson Title: Vice President, Associate General Counsel and Secretary 3
